Jackson, C. J.
Where a declaration in Sumter Superior Court prayed for process requiring the defendant to be and appear “ at the next Superior Court of said county,” and the original process required him to be and appear at the Superior Court to be held “ in and for said county of Sumter on the second Monday in April next,” but by mistake the copy process required the defendant to appear at the Superior Court to be held “ on the second Monday in December next; ” and where it appeared that the process and copy process were dated December 28,1883; that the next term of Sumter Superior Court was in April following, and that no term of court met in December — the servicé of this declaration and copy process was sufficient to put the defendant on notice of the case, and if he took no action until after the rendition of judgment, this clerical defect would not be sufficient to cause it to be set aside; nor would it furnish a ground for an affidavit of illegality.
Judgment affirmed.